ON SUGGESTION OF ERROR.
The appellant has filed a suggestion of error challenging the correctness of the decision in this case in respect to the allowance of attorney's fees only, and a majority of the court is of the opinion that said suggestion of error should be overruled. *Page 157
I am of the opinion that the allowance of attorney's fees, as contracted for in the notes involved, is ruled by the case ofBurt v. Brashears, 118 Miss. 339, 79 So. 182. I think the Brashears case is unsound, and ought to be overruled; but a majority of the court has not voted to overrule it, and consequently I think it is controlling on this point.
Judge ANDERSON joins me in the opinion that the Brashears case is unsound and ought to be overruled.
Overruled.